Citation Nr: 1426438	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1977 through October 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The physical claims file, including microfiche, and the electronic record (Virtual VA) were reviewed for this decision.  The Board notes that a legible copy of each page of microfiche, including approximately 50 pages in total on three sheets of personnel records and more than 100 pages of service treatment records on several microfiche, is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that she has PTSD as the result of a sexual she sustained during service.  The situation she alleges involved no physical injury or possibility of pregnancy, and the Veteran has stated that she did not seek any type of physical evaluation for injuries because there were no injuries to be examined.  The Veteran asserts that she had already been assigned to a new duty station, so she had no need to request a change of assignment. 

This makes confirmation complex.  

The Veteran contends, in essence, that the only corroboration likely available for the assault is in the clinical records of her VA mental health clinical treatment since she was referred for such treatment in 2007.  The record of referral for mental health treatment, and records of 2007 and 2008 treatment, are associated with the claims file.  Records of relevant treatment since 2008 should be obtained and reviewed.  

Then obtain medical opinion as set forth below, to include the likelihood that PTSD is a result of or aggravated by a personal assault incurred during the Veteran's active service, prior to her October 1981 serviced discharge.  38 C.F.R. § 3.304(f)(5) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health clinical treatment records, and any other VA records relevant to this appeal, since November 2008, to include the list of medications prescribed and obtained by the Veteran from November 2008 to the present.  
    
Obtain a written history of the Veteran's social, educational, and employment since 1981 (the Veteran should submit this as soon as possible).

Afford the Veteran an opportunity to identify any relevant private (non-VA) clinical or non-clinical records.  

To expedite her case, the Veteran herself is asked to obtain and submit these records (if possible). 

2.  After necessary development has been conducted, a VA examination should be undertaken to determine if the Veteran has PTSD related to a sexual assault in service.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (50% or greater chance) that the Veteran has PTSD at this time?
      
(ii)  If found, the examiner should explain whether there are any behavioral changes, or "markers," in the Veteran's service records or in her social, industrial, employment or other post-service functioning, which corroborate that the Veteran was subjected to an assault during her military service. 
      
The examiner should provide an opinion as to the etiology and onset of PTSD, if currently manifested.  In particular, the reviewer/examiner should discuss the likelihood (is it at least as likely as not, that is, a 50 percent or greater probability) that the Veteran has PTSD incurred as the result of a claimed in-service personal assault or other incident of service from 1977 to 1981.  

If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report and explain why. 

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand. If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



